                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


SAGINAW COUNTY,                                4:17-CV-10275-TGB

                 Plaintiff,

                                        ORDER DENYING MOTION
      vs.                                  FOR SANCTIONS

STAT EMERGENCY MEDICAL
SERVICE, INC.,

                 Defendant.


     On May 2, 2018, this Court held a hearing on Defendant’s Renewed

Motion to Dismiss. See May 2, 2018 Minute Entry; and Transcript of

Motion to Dismiss Hearing, ECF No. 21. On July 31, 2018, this Court

issued an Opinion and Order Granting Defendant’s Renewed Motion to

Dismiss. ECF No. 22. On August 13, 2018, Plaintiff filed a Motion for
Reconsideration. ECF No. 23. This Court issued an Opinion and Order

Denying Plaintiff’s Motion for Reconsideration on March 25, 2019. ECF

No. 30.

     On     September    20,   2018,   while   Plaintiff’s   Motion   for

Reconsideration was still pending, Defendant filed a “Motion for Rule 11

Sanctions.” ECF No. 27. Defendants claim that Plaintiff made
“misrepresentations to the Court in their motion for reconsideration[]”
that warrant sanctions by the Court pursuant to Rule 11. ECF No. 27,

PageID.672; Fed. R. Civ. P. 11(c). Defendants also claim that Plaintiff’s

motion “was not filed in good faith and continues a pattern and practice

of misleading and mendacious filings” by Plaintiff. ECF No. 27,
PageID.675.

     As the Court already noted in its March 25, 2019 Opinion and Order

Denying Plaintiff’s Motion for Reconsideration (ECF No. 30), the motion
was simply a rehash of the arguments Plaintiff had already presented.

Plaintiff’s ongoing misunderstanding of the relevant legal principles (as

the Court sees it) is not necessarily evidence of bad faith. There is no

“mendacious” conduct by Plaintiff justifying sanctions.

     Because Defendants fail to identify any sanctionable behavior by

opposing counsel, their Motion for Sanctions is DENIED.


     DATED this July 17, 2019.

                                 BY THE COURT:


                                 /s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 United States District Judge




                                   2
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the parties of
record on this date, July 17, 2019, by electronic and/or ordinary mail.


                                            S/A. Chubb
                                            Case Manager and Deputy Clerk




                                        3
